Citation Nr: 9929956	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-40 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left helix (with hearing loss and otitis secondary to 
radiation therapy) on a direct basis, as secondary to basal 
cell epithelioma of the left side of the neck, or as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1947 to March 
1950, and from April 1950 to June 1973.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from a June 1993 rating decision, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for squamous cell carcinoma of the left helix with hearing 
loss and otitis secondary to radiation therapy.  The Board 
rephrased the issue on appeal in February 1997 in order to 
more properly reflect the appellant's contentions, and 
remanded the case for additional development.  The RO has 
returned the case to the Board for further appellate review.

The appellant's claim for service connection for left ear 
hearing loss as secondary to radiation therapy for service 
connected squamous cell carcinoma of the left helix is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant's squamous cell carcinoma of the left helix 
is causally related to his in- service sun exposure.

2.  The appellant's chronic otitis of the left ear is 
causally related to his radiation treatment for his service 
connected squamous cell carcinoma of the left helix.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the left helix was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).

2.  Chronic otitis of the left ear is proximately due to 
radiation treatment for service connected squamous cell 
carcinoma of the left helix.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that his squamous cell carcinoma of 
the left helix, which admittedly manifested itself many years 
following service, is causally related to his exposure to the 
sun and/or ionizing radiation during service.  Alternatively, 
he argues that his squamous cell carcinoma is etiologically 
related to his service connected basal cell epithelioma of 
the left neck which was treated in service.  Additionally, he 
contends that chronic otitis of the left ear is proximately 
due to his radiation treatment for his squamous cell 
carcinoma of the left helix.

During his February 1994 appearance before the RO, the 
appellant testified to prolonged periods of unprotected 
exposure to the sun while aboard naval vessels during 
service.  He had incurred sunburns which often went 
untreated.  He has also testified to a post- service history 
of sun exposure with benefit of protective gear.  Finally, he 
indicated that he was informed by his private dermatologist 
that prolonged exposure to the sun caused his basal cell and 
squamous cell carcinomas, and that squamous cell carcinoma 
could by caused by basal cell carcinoma.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  A 
malignant tumor which is manifested to a compensable degree 
within one year of separation from service may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to, or the result of, a service connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  The term "disability" as used 
in 38 U.S.C.A. § 1110 and thus, as used in 38 C.F.R. § 
3.310(a), refers to "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Establishing service connection on a 
secondary basis essentially requires competent evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).

Service medical records do not show complaint, manifestation, 
treatment or diagnosis of squamous cell carcinoma of the left 
helix.  In October 1966, he was treated for sunburn of the 
lower lip aboard the U.S.S. PROTEUS.  He was treated for 
basal cell epithelioma of the left neck in February 1973.  In 
June 1973, an accidental injury report noted that the 
appellant suffered a "thermal" burn after being stranded at 
sea for a 17- hour period.  Squamous cell carcinoma of the 
left helix was first manifested in May 1990.  This lesion was 
treated with radiation therapy at the Bayfront Medical 
Center, Inc.  A May 1993 VA skin examination revealed that he 
had developed left ear hearing loss and chronic otitis as a 
result of his radiation therapy.

Research conducted by the Defense Special Weapons Agency, as 
well as radiation dose information recorded on the 
appellant's DD Form 1141, revealed that the appellant was not 
exposed to ionizing radiation during service.

An excerpt from the Mayo Clinic Family Health Book indicates 
that ultra- violet radiation is considered to be the "main 
cause" of squamous cell carcinoma.  Genetic predisposition 
was also noted as a possible contributing factor.

On VA skin diseases examination, dated in October 1998, the 
appellant reported a history of 8 years of unprotected sun 
exposure in the service, radiation therapy to the neck in 
1990 and a significant amount of sun exposure due to his 
life- long residence in Florida.  The examiner, who had 
benefit of review of the claims folder, noted that both basal 
cell and squamous cell carcinomas are due most commonly to 
sun exposure, and that it was well known that the effect of 
sun and the propensity to develop skin cancers was 
accumulative.  It was the examiner's opinion that there 
remained "little doubt" that the number of years that the 
appellant had remained on ship in the 1950's without sun 
protection "contributed to his overall skin damage and 
development of skin cancers."

In this case, the appellant has presented credible testimony 
of excessive in- service exposure to the sun during service.  
In this respect, he had service aboard naval vessels and his 
service medical records do show treatments for sunburn.  A VA 
examiner recently opined that, notwithstanding the 
appellant's significant post- service history of sun 
exposure, there was "little doubt" that the appellant's in- 
service sun exposure without sun protection "contributed" 
to his development of his squamous cell carcinoma.  There are 
no countervailing medical opinions of record.  See Hanson v. 
Derwinski, 1 Vet.App. 512 (1991) (an appellant is entitled to 
service connection where he submits supportable medical 
opinion of an etiological relationship that is unrebutted by 
other medical opinion of record).  In this regard, the RO's 
interpretation of the medical evidence of record does not 
provide a sufficient basis to disregard this etiological 
opinion.  Accordingly, the Board concludes from this evidence 
that the appellant's squamous cell carcinoma of the left 
helix is causally related to his in- service sun exposure.

Additionally, the appellant seeks service connection for left 
otitis as secondary to radiation therapy for his squamous 
cell carcinoma.  In May 1993, a VA examiner indicated that 
the appellant manifested chronic otitis as a result of 
radiation therapy for squamous cell carcinoma.  Based upon 
this opinion, and in light of the Board's decision above, the 
Board also concludes that service connection for chronic 
otitis of the left ear, as secondary to treatment for his now 
service connected squamous cell carcinoma, is warranted.  As 
indicated below, however, further development of the claim of 
secondary service connection for left ear hearing loss is 
necessary.


ORDER

Service connection for squamous cell carcinoma of the left 
helix is granted.

Service connection for chronic otitis of the left ear is 
granted.


REMAND

In May 1993, a VA examiner commented that the appellant 
manifested an "85%" hearing loss, however, it does not 
appear that an audiogram test was performed.  There are no 
post- service audiogram findings of record.  As such, the 
Board is unable to determine whether the appellant's left ear 
hearing loss meets the criteria of a "current" disability 
as defined by 38 C.F.R. § 3.385.  In view of the above, the 
Board is of the opinion that the appellant should undergo VA 
audiological examination in order to determine the current 
level of hearing loss in the left ear.

1.  The RO should obtain all current records of 
the appellant's treatment for left ear hearing 
loss, both private and VA, and associate those 
records with the claims file.

2.  The appellant is hereby advised of his right 
to submit additional evidence and argument 
relative to the claim on appeal while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
audiological examination for the purpose of 
determining the current level of hearing loss in 
the left ear.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original compensation 
claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for left ear hearing loss 
otitis as secondary to radiation therapy for 
service connected squamous cell carcinoma.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case 
and given the opportunity to responded thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

